Title: From Thomas Jefferson to John Walker, 13 April 1803
From: Jefferson, Thomas
To: Walker, John


          
            Sir— 
            Washington. Apl. 13. 1803—
          
          Your letter of the fourth did not come to hand ‘till last night—it covered a copy of that of May 15th 1788—which I had only hastily read in the hands of Genl. Lee—
          I think its miscarriage unfortunate; as, had I received it I should without hesitation have made it my first object to have called on you on my return to this country, & to have come to an understanding as to the course we were to pursue, as was the object of the letter. time, silence, & the circumstances growing out of them have unfavorably affected the case—With respect to the newspapers, ‘tho the silencing them would be very desirable yet it would be as difficult if not desperate. however if Callender & Coleman & Caldwell can be silenced, the others are but copyers or answerers of them. Wayne, Relf, Russel, have not pretended to original information. but these people slander for their bread, & as long as customers can be found who will read & relish & pay for their lies, they will fabricate them for the market. As for the antagonist presses; I have with conscientious exactness avoided the smallest interference with them, further than to have public documents published in them. the present occasion however will justify my using the intermediation of friends to direct the discretion of those of them of the principal circulation. with respect to the Bee which you particularly mention, I know not the editor & scarcely ever see his paper. but through a friend who knows him I can have a total silence recommended to him, probably with effect. through the same channel the Aurora & American Citizen may probably be induced to silence. these are the only papers of considerable circulation on that side: & if their antagonists can be brought to be silent, they can have no reason not to be so. however my best endeavors shall be used by these & all other means to consign this unfortunate matter to all the oblivion of which it is susceptible. I certainly could have no objection to your shewing my letter to Mr. Nicholas to the ladies of your family. My greatest anxieties are for their tranquility—I salute them & yourself with respect—
          
            Th: Jefferson
          
        